REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the response filed on 1/13/2021.  In relation to the patentability of the pending claims, as indicated in the Ex parte Quayle office action mailed on 11/13/2020, the prior art of record does not disclose or suggest, inter alia, the steps of:
determining a correction dose; and
comparing the correction dose with a threshold insulin delivery amount.
Importantly, the phrase “correction dose” or “correction bolus” is defined in the specification to be the difference between:
the amount of insulin onboard (IOB), and
the difference between the estimated blood glucose level (EGV) and the target glucose level divided by the insulin sensitivity factor (ISF).
The examiner was unable to find prior art references that disclose or suggest the operations of the controller as disclose in claims 1 and 10.  Accordingly, claims 1-20 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on 0730-1800 hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783